Smith, C. J.,
delivered the opinion of the court.
This motion is remanded to the docket for argument, either oral or written, addressed to the following question: Has this court, upon’affirming a decree of a lower court dissolving an injunction, the power to allow appelle damages in the nature of a fee to his counsel for services rendered in this court?
Note. — The court remanded the case for hearing on this motion and upon the hearing sustained the motion and allowed the solicitor’s fee claimed. No written opinion was filed; the motion being sustained by the court from the bench.